 In the Matter of GEORGE VEVODA, AN INDIVIDUAL,D/B/AVEVODA MOTORSALES, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE 95 LOCAL LODGE 1178, PETITIONERIn the Matter of DELL CHASE,AN INDIVIDUAL,D/B/A CHASE'SGARAGE,EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DIS-TRICT LODGE 95 LOCAL LODGE 1178, PETITIONERIn the Matter of FORREST HUGHES, AN INDIVIDUALD/B/AFORRESTHUGHES STUDEBAKER SALES AND SERVICE, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE 95 LOCAL LODGE1178, PETITIONERCases Nos. 20-RC-600, 2O-RC-603, and 20-RC-604, respectively.-Decided October 14,1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldbefore Robert V. Magor, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employers.3.Questions affecting commerce exist concerning the representationof certain employees of the Employers within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following units are appropriate for collectivebargaining purposes within the meaning of Section 9 (b) of the Act :86 N. L. R. B., No. 76.573 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)All employees in the garage of Vevoda Motor Sales, Ukiah,California, including mechanics and their apprentices, the body andpaint man, the part-time painter, the lubrication and wash rack man,and the parts man,' but excluding salesmen, office and clerical em-ployees, the garage foreman, the parts department manager, and allother supervisors as defined in the Act.(b)All employees in the repair shops and parts department atChase's Garage, Ukiah, California, including mechanics and theirapprentices,. and the body and paint man, but excluding office andclerical employees, the shop foreman, and all other supervisors asdefined in the Act.(c)All employees at the garage of Forrest Hughes StudebakerSales and Service, Ukiah, California, including mechanics and theirapprentices, the lubrication man, the service station operator, and theparts man,2 but excluding office and clerical employees, the shoe fora-man, and all other supervisors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employers elections by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard, andsubject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations, among the employees in the units found appro-priate in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction ofElections, including, employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe elections and also excluding employees on strike who are not en-titled to reinstatement, to determine whether or not they desire to berepresented, for purposes of collective bargaining, by InternationalAssociation of Machinists, District Lodge 95, Local Lodge 1178.1Notwithstanding the agreement of the parties to the contrary,we see no reason todepart from our practice of including the lubrication and wash rack man and the partsman in a unit with automotive mechanics where, as here,their interests are so closelyinterrelated.Matter of Jack Taylor and Paul Bullard,d/b/a Butte Motors,85 N. L. R. B.,No. 221;Matter of Charles Smith Nash Company,83 N. L. R. B. 511.2 Contrary to the parties'agreement,we find no justification for excluding the lubrica-tion man, the service station operator, and the parts man.See footnote1, supra.